     Case 1:19-cv-00317 Document 18 Filed 07/23/20 Page 1 of 1 PageID #: 77



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

VICTOR LEE KUSTES,

      Petitioner,

v.                                            CIVIL ACTION NO. 1:19-00317

WARDEN BARBARA RICKARD,

      Respondent.


                       MEMORANDUM OPINION AND ORDER

      Pending before the court is petitioner’s motion to

voluntarily dismiss his case.         (ECF No. 17.)         Petitioner wishes

to dismiss this case so that he may refile and more effectively

pursue his claims.      For good cause shown, petitioner’s motion to

voluntarily dismiss is GRANTED, and petitioner’s petition for

writ of habeas corpus, (ECF No. 1), is hereby DISMISSED without

prejudice.     The Clerk is directed to remove this case from the

court’s active docket.

      The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

      IT IS SO ORDERED this 23rd day of July, 2020.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge
